Exhibit 10.1

EXECUTION COPY

SEVENTH AMENDMENT TO CREDIT AGREEMENT

This Seventh Amendment to Credit Agreement (this “Amendment”) is made as of
September 21, 2015, by and among:

SPORTSMAN’S WAREHOUSE, INC., a Utah corporation (the “Lead Borrower”);

the Persons named on Schedule I hereto (together with the Lead Borrower,
individually, a “Borrower”, and collectively, the “Borrowers”);

the Persons named on Schedule II hereto (individually, a “Guarantor”, and
collectively, the “Guarantors”, and together with the Borrowers, individually, a
“Loan Party”, and collectively the “Loan Parties”);

the LENDERS party hereto; and

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, and Swing Line
Lender;

in consideration of the mutual covenants herein contained and benefits to be
derived herefrom.

W I T N E S S E T H:

WHEREAS, reference is made to that certain Credit Agreement, dated as of May 28,
2010 (as amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”), by and among the Loan Parties, the
Lenders party thereto from time to time, and Wells Fargo Bank, National
Association (as successor by merger to Wells Fargo Retail Finance, LLC), as
Administrative Agent, Collateral Agent and Swing Line Lender;

WHEREAS, the parties hereto have agreed to amend certain provisions of the
Credit Agreement as set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.

Defined Terms. Capitalized terms used in this Amendment shall have the
respective meanings assigned to such terms in Credit Agreement unless otherwise
defined herein.

 

2.

Amendment to Credit Agreement. The provisions of Article I of the Credit
Agreement are hereby amended:

 

  (a)

By amending and restating the definition of “Change of Control” in its entirety
as follows:



--------------------------------------------------------------------------------

“Change of Control” means any event, transaction or occurrence as a result of
which (a) any “person” or “group” (within the meaning of Rule 13d-5 of the
Securities Exchange Act of 1934 as in effect on the date hereof), other than the
Sponsor, shall own, directly or indirectly, beneficially or of record, shares
representing more than 35.0% of the aggregate economic interests in, or the
ordinary voting power represented by, the issued and outstanding capital stock
of the Parent, (b) a majority of the seats (other than vacant seats) on the
board of directors of the Parent shall at any time be occupied by persons who
were neither (i) nominated by the board of directors of the Parent nor
(ii) appointed by directors so nominated, (c) any change in control (or similar
event, however denominated) with respect to the Parent or any Subsidiary of the
Parentshall occur under and as defined in any indenture or agreement in respect
of Material Indebtedness to which the Parent or any Subsidiary of the Parent is
a party, or (d) the Parent shall cease to directly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Lead
Borrower, or (e) the Lead Borrower ceases to own and control all of the Equity
Interests of any of its Subsidiaries.

 

  (b)

By amending and restating the definition of “Sponsor” in its entirety as
follows:

“Sponsor” means Seidler Equity Partners and its Investment Affiliates.

 

3.

Ratification of Loan Documents. Except as otherwise expressly provided herein,
all terms and conditions of the Credit Agreement, the Security Agreement, the
Facility Guaranty and the other Loan Documents remain in full force and effect.
The Loan Parties hereby ratify, confirm, and reaffirm that all representations
and warranties of the Loan Parties contained in the Credit Agreement, the
Security Agreement and each other Loan Document are true and correct in all
material respects on and as of the date hereof, except to the extent that
(x) such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects on and as of
such earlier date, or (y) such representations and warranties are subject to
“materiality” or “Material Adverse Effect” or similar language, in which case
they are true and correct in all respects. The Guarantors hereby acknowledge,
confirm and agree that the Guaranteed Obligations of the Guarantors under, and
as defined in, the Facility Guaranty include, without limitation, all
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents, as such Obligations
have been amended pursuant to this Amendment. The Loan Parties hereby
acknowledge, confirm and agree that the Security Documents and any and all
Collateral previously pledged to the Collateral Agent, for the benefit of the
Credit Parties, pursuant thereto, shall continue to secure all applicable
Obligations of the Loan Parties at any time and from time to time outstanding
under the Credit Agreement and the other Loan Documents.

 

4.

Conditions to Effectiveness. This Amendment shall not be effective until each of
the following conditions precedent has been fulfilled to the reasonable
satisfaction of the Administrative Agent:

 

2



--------------------------------------------------------------------------------

  (a)

The Administrative Agent shall have received counterparts of this Amendment duly
executed and delivered by each of the parties hereto.

 

  (b)

All action on the part of the Loan Parties necessary for the valid execution,
delivery and performance by the Loan Parties of this Amendment and the
documents, instruments and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof reasonably
satisfactory to the Administrative Agent shall have been provided to the
Administrative Agent.

 

  (c)

The Loan Parties shall have paid in full all reasonable costs and expenses of
the Agents (including, without limitation, reasonable attorneys’ fees) in
connection with the preparation, negotiation, execution and delivery of this
Amendment and related documents.

 

  (d)

No Default or Event of Default shall have occurred and be continuing.

 

  (e)

No “Default” or “Event of Default” (each as defined in the Term Credit
Agreement) shall have occurred and be continuing or would result from the
entering into of this Amendment or the performance by the Loan Parties of their
obligations hereunder.

 

  (f)

All reasonable fees and Credit Party Expenses incurred by the Agents and the
other Credit Parties in connection with the preparation and negotiation of this
Amendment and related documents (including the reasonable fees and expenses of
counsel to the Agents) shall have been paid in full by the Loan Parties.

 

  (g)

The Administrative Agent shall have received such additional documents,
instruments, and agreements as any Agent may reasonably request in connection
with the transactions contemplated hereby.

 

5.

Representations and Warranties. To induce the Credit Parties to enter into this
Agreement, each Loan Party represents and warrants to the Administrative Agent
and the other Credit Parties that:

 

  (a)

The execution, delivery and performance by each Loan Party of this Amendment and
the performance of each Loan Party’s obligations hereunder have been duly
authorized by all necessary corporate or other organizational action, do not and
shall not: (i) contravene the terms of any of such Person’s Organization
Documents; (ii) conflict with or result in any breach, termination, or
contravention of, or constitute a default under, or require any payment to be
made under (x) any Material Contract or any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Subsidiaries, or (y) any order, injunction, writ or decree of any

 

3



--------------------------------------------------------------------------------

 

Governmental Authority or any arbitral award to which such Person or its
property is subject; (iii) result in or require the creation of any Lien upon
any asset of any Loan Party (other than Liens in favor of the Collateral Agent
under the Security Documents); or (iv) violate any Law.

 

  (b)

This Amendment has been duly executed and delivered by each Loan Party. This
Amendment constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against each Loan Party in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

  (c)

After giving effect to the transactions contemplated by this Amendment and the
Term Documents, the Loan Parties, on a Consolidated basis, are and will be
Solvent. No transfer of property has been or will be made by any Loan Party and
no obligation has been or will be incurred by any Loan Party in connection with
the transactions contemplated by this Amendment or the other Loan Documents with
the intent to hinder, delay, or defraud either present or future creditors of
any Loan Party.

 

  (d)

There has been no event or circumstance since February 1, 2014 that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

  (e)

No consents, licenses or approvals are required in connection with the
execution, delivery and performance by any Loan Party, and the validity against
such Loan Party, of this Amendment or any other Loan Document to which it is a
party.

 

  (f)

No Default or Event of Default has occurred and is continuing.

 

  (g)

No “Default” or “Event of Default” (each as defined in the Term Credit
Agreement) has occurred and is continuing or would result from the execution of
this Amendment or the performance by the Loan Parties of their obligations
hereunder.

 

6.

Miscellaneous.

 

  (a)

Each of the Loan Parties hereby acknowledges and agrees that it has no offsets,
defenses, claims, or counterclaims against the Agents, the other Credit Parties,
or their respective parents, affiliates, predecessors, successors, or assigns,
or their officers, directors, employees, attorneys, or representatives, with
respect to the Obligations, and that if any of the Loan Parties now has, or ever
did have, any offsets, defenses, claims, or counterclaims against such Persons,
whether known or unknown, at law or in equity, from the beginning of the world
through this date

 

4



--------------------------------------------------------------------------------

 

and through the time of execution of this Amendment, all of them are hereby
expressly WAIVED, and each of the Loan Parties hereby RELEASES such Persons from
any liability therefor.

 

  (b)

This Amendment may be executed in several counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

  (c)

This Amendment and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. No prior negotiations or discussions shall limit, modify, or
otherwise affect the provisions hereof.

 

  (d)

If any provision of this Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Amendment shall not be affected or impaired thereby and
(b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  (e)

The Loan Parties represent and warrant that they have consulted with independent
legal counsel of their selection in connection with this Amendment and are not
relying on any representations or warranties of the Agents or the other Credit
Parties or their respective counsel in entering into this Amendment.

 

  (f)

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

[SIGNATURE PAGES FOLLOW]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto caused this Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

SPORTSMAN’S WAREHOUSE, INC., a Utah corporation, as Lead Borrower and as a
Borrower By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer SPORTSMAN’S WAREHOUSE
SOUTHWEST, INC., a California corporation, as a Borrower By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer MINNESOTA MERCHANDISING
CORP., a Minnesota corporation, as a Borrower By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer PACIFIC FLYWAY WHOLESALE,
LLC, a Delaware limited liability company, as a Borrower By:   Sportsman’s
Warehouse, Inc., its Sole Member By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer

 

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

SPORTSMAN’S WAREHOUSE DEVELOPMENT I, LLC, a Delaware limited liability company,
as a Borrower By:   Sportsman’s Warehouse, Inc., its Sole Member By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer SPORTSMAN’S WAREHOUSE
DEVELOPMENT II, LLC, a Delaware limited liability company, as a Borrower By:  
Sportsman’s Warehouse, Inc., its Sole Member By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer SPORTSMAN’S WAREHOUSE
HOLDINGS, INC., a Delaware corporation, as a Guarantor By:  

/s/ Kevan Talbot

Name:   Kevan Talbot Title:   Chief Financial Officer

 

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION (as successor by merger to Wells Fargo
Retail Finance, LLC), as Administrative Agent, Collateral Agent, Lender and
Swing Line Lender By:  

/s/ Peter A. Foley

Name:   Peter A. Foley Title:   Duly Authorized Signatory

Signature Page to Seventh Amendment to Credit Agreement



--------------------------------------------------------------------------------

Schedule I

Borrowers other than the Lead Borrower

Sportsman’s Warehouse Southwest, Inc.

Minnesota Merchandising Corp.

Pacific Flyway Wholesale, LLC

Sportsman’s Warehouse Development I, LLC

Sportsman’s Warehouse Development II, LLC



--------------------------------------------------------------------------------

Schedule II

Guarantors

Sportsman’s Warehouse Holdings, Inc., a Delaware corporation